CMG HOLDINGS GROUP, INC. 5601 Biscayne Boulevard Miami, Florida 33137 January 23, 2012 Filed via EDGAR Ms.Jennifer Gowetski, Senior Counsel Division of Corporate Finance Securities and Exchange Commission Washington, D.C. 20549 Re:CMG Holdings Group, Inc. File No. 000-51770 Form 10-K for the year ended December 31, 2010 Filed April 21, 2011 Dear Ms. Gowetski: On behalf of CMG Holdings Group, Inc., Commission File Number 000-51770 (hereinafter "the Company"),I James Ennis, the CFO, hereby inaccordance with your letter dated November 8, 2011, state as follows: ●Form 10-K for the Fiscal Year Ended December 31, 2010 Financial Statements Year ended December 31, 2010 compared to the year ended December 31, 2009 In future Exchange Act reports, we willrevise our disclosure to include a detailed analysis of our sources of cash and uses of cash for the next fiscal period. In addition, we willmore specifically describe our material commitments for capital expenditures and indicate the general purpose of such commitments and the anticipated source of funds needed to fulfill such commitments. In addition, please be informed that: ●The Company is responsible for the adequacy and accuracy of the disclosures in the filing; ● Staff comments or changes todisclosure in response to staff comments do not foreclosure the Commission from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ James Ennis James Ennis Chief Financial Officer cc: Jorge L. Bonilla, Staff Accountant
